     Case 4:20-cv-01041-P Document 1 Filed 09/21/20                  Page 1 of 5 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

                                                   :
Ashley Love,                                       :
                                                     Civil Action No.: 4:20-cv-1041
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Alpha Recovery Corp.,                              :
                                                   : COMPLAINT
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Ashley Love, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Ashley Love (“Plaintiff”), is an adult individual residing in Euless,

Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant Alpha Recovery Corp. (“Alpha”), is a Colorado business entity with an

address of 6912 S Quentin Street, Suite 10, Centennial, Colorado 80112, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
     Case 4:20-cv-01041-P Document 1 Filed 09/21/20                 Page 2 of 5 PageID 2



                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to Alpha for collection, or Alpha

was employed by the Creditor to collect the Debt.

       9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     Alpha Engages in Harassment and Abusive Tactics

       10.     In or around September 2014, Plaintiff and Alpha agreed to a payment plan and

Plaintiff has been paying $109.95 monthly, as agreed.

       11.     On or about July 7, 2020, Alpha called Plaintiff and said that the Creditor wanted

to settle the Debt for $9,298.63, and told Plaintiff to take out a loan with One Main Financial.

       12.     Plaintiff contacted One Main Financial to inquire about a loan and was told that

One Main Financial did not handle such loans.

       13.     On or about July 10, 2020, Plaintiff informed Alpha that One Main Financial

would not give her a loan. In response, Alpha Called Plaintiff a liar.

       14.     Alpha tried to pressure Plaintiff to take out a loan to pay the Debt in full when

Plaintiff was making the agreed upon monthly payments timely.

       15.     Alpha’s actions caused Plaintiff a significant amount of frustration, confusion and

anxiety.
                                                 2
     Case 4:20-cv-01041-P Document 1 Filed 09/21/20                 Page 3 of 5 PageID 3



C.     Plaintiff Suffered Actual Damages

       16.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

       17.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       18.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       19.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       20.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       21.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       22.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       23.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       24.     The Plaintiff is entitled to damages as a result of Defendant’s violations.




                                                 3
     Case 4:20-cv-01041-P Document 1 Filed 09/21/20                 Page 4 of 5 PageID 4



                                            COUNT II

                VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                        TEX. FIN. CODE ANN. § 392, et al.

       25.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       26.     The Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       27.     The Defendant is a “debt collector” and a “third party debt collector” as defined

by Tex. Fin. Code Ann. § 392.001(6) and (7).

       28.     The Defendant used abusive and profane language when speaking with the

Plaintiff, in violation of Tex. Fin. Code Ann. § 392.302(1).

       29.     The Plaintiff is entitled to injunctive relief and actual damages pursuant to Tex.

Fin. Code Ann. § 392.403(a)(1) and (2) and to remedies under Tex. Bus. & Comm. Code

§ 17.62 pursuant to Tex. Fin. Code Ann. § 392.404(a).

                                     PRAYER FOR RELIEF

               WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                        against the Defendant;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                        § 1692k(a)(3) against the Defendant;

                   4. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

                   5. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

                   6.   Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin.


                                                 4
     Case 4:20-cv-01041-P Document 1 Filed 09/21/20                 Page 5 of 5 PageID 5



                    Code Ann. § 392.404(a);

                 7. Actual damages from the Defendant for the all damages including emotional

                    distress suffered as a result of the intentional, reckless, and/or negligent

                    FDCPA violations and intentional, reckless, and/or negligent invasions of

                    privacy in an amount to be determined at trial for the Plaintiff;

                 8. Punitive damages; and

                 9. Such other and further relief as may be just and proper.


                       TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: September 21, 2020

                                            Respectfully submitted,

                                            By /s/ Jody B. Burton

                                            Jody B. Burton, Esq.
                                            CT Bar # 422773
                                            LEMBERG LAW, L.L.C.
                                            43 Danbury Road, 3rd Floor
                                            Wilton, CT 06897
                                            Telephone: (203) 653-2250
                                            Facsimile: (203) 653-3424
                                            E-mail: jburton@lemberglaw.com
                                            Attorneys for Plaintiff




                                                5
